DETAILED ACTION
Election
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “control part” must be shown or canceled from claim 8. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “part,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “process gas supply part” of claims 1-2 and 5;
The “dilution gas supply part” of claims 1-4 and 7-8;
The “control part” of claim 8;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The process gas supply part (141) will be interpreted as a nozzle in accordance with paragraph [0049].
The dilution gas supply part (145) will be interpreted as a nozzle in accordance with paragraph [0049].
The control part will be interpreted as a valve in accordance with paragraph [0065].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Regarding the claim 9 recitation of “heater part,” although this feature includes a generic placeholder – “part” – it is preceded by a structural modifier – “heater.” As such, this limitation will not be interpreted under 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al., US 2018/0274098.
Claim 1: Takagi discloses a substrate treatment apparatus, comprising (Fig. 1):
A reaction tube (210) having an internal space formed therein [0017];
A substrate boat (217) configured to load a plurality of substrates in multi-stages positioned in the internal space;
A nozzle (249a), i.e., the “process gas supply part,” configured to supply a gas to the treatment spaces (Fig. 2);
A nozzle (249b), i.e., the “dilution gas supply part,” configured to supply a gas to the treatment spaces [0020].
Lastly, those limitations drawn to the type of gas supplied constitute recitations of intended use, whereby the prior art must merely demonstrate the structural capacity to reproduce the enumerated functions – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). An operator can supply Takagi’s process gas nozzle with a process gas and the dilution gas nozzle with a dilution gas.

Claim 4: Figure 7A shows a dilution gas nozzle (249b) having supply holes spanning its entire length. The upper nozzles can be taken as the “upper dilution supply part,” and the lower nozzles can be taken as the “lower dilution gas supply part.”
Claim 6: Expressions relating the apparatus to contents thereof, e.g., “dummy substrates,” during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Claim 7: As delineated by Figure 6A, the dilution and process gas streams “cross.”
Claim 8: Takagi provides a valve (243), i.e., the “control part,” for regulating the flow of dilution gas [0026]. As shown by Figure 2, each nozzle comprises a dedicated input whose flow is governed by a valve. Any one of the nozzles (249) can be taken as the upper dilution gas supply nozzle, and another can be taken as the lower dilution gas supply nozzle, whereby an operator can selectively regulate the amount of flow to each.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi.
Takagi provides an exhaust duct (204d), having a vertical extent, which roughly opposes the process gas nozzle (249a) (Fig. 6a). The system also includes exhaust port (231) which communicates with the duct [0031]. Although the duct may not directly oppose the nozzle, modifying the apparatus to achieve this symmetry would have been obvious, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Kato et al., US 2010/0068383.
Takagi disposes a heater part (207) outside the reaction tube (210), but it is unclear if the heater can apply different thermal treatments to different spaces ([0046]; Fig. 5). In supplementation, Kato discloses a batch treatment apparatus including a heater (12) which circumscribes the reaction tube (Fig. 1). In addition, the heater can be of multi-stage form, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/     Primary Examiner, Art Unit 1716